UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-7235



JESSIE LEE CAULDER,

                                              Plaintiff - Appellant,

          versus


SOUTH CAROLINA DEPARTMENT OF CORRECTIONS;
MICHAEL MOORE, Director of SCDC; MARVIN GOOD-
WIN, Plant Manager,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Joseph F. Anderson, Jr., District
Judge. (CA-98-3257-2-17AJ)


Submitted:   January 13, 2000             Decided:   January 19, 2000


Before WIDENER, WILKINS, and LUTTIG, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jessie Lee Caulder, Appellant Pro Se.    Larry Cleveland Batson,
Robert Eric Petersen, SOUTH CAROLINA DEPARTMENT OF CORRECTIONS,
Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jessie Lee Caulder seeks to appeal the district court’s order

dismissing his negligence action on the basis that the South Caro-

lina Worker’s Compensation Act provided his sole remedy.    We dis-

miss the appeal for lack of jurisdiction because Caulder’s notice

of appeal was not timely filed.

     Parties are accorded thirty days after entry of the district

court’s final judgment or order to note an appeal, see Fed. R. App.

P. 4(b)(1), unless the district court extends the appeal period

under Fed. R. App. P. 4(a)(5).     This appeal period is “mandatory

and jurisdictional.”     Browder v. Director, Dep’t of Corrections,

434 U.S. 257, 264 (1978) (quoting United States v. Robinson, 361

U.S. 220, 229 (1960)).

     The district court extended the appeal period in this case,

granting Caulder until September 4, 1999, to file his notice of

appeal.     While Caulder’s notice of appeal was dated September 3,

1999, the prison mailroom’s stamp indicates that he gave his notice

of appeal to the mailroom on or about September 8, 1999.    Because

no other evidence contradicts the mailroom’s stamp date, we find

that Caulder’s notice of appeal was filed on September 8, 1999.

See Fed. R. App. P. 4(c).    Accordingly, we dismiss this appeal as

untimely.     We dispense with oral argument because the facts and




                                  2
legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                        DISMISSED




                                3